t c summary opinion united_states tax_court kingsley o ofoegbu and anthonia ofoegbu petitioners v commissioner of internal revenue respondent docket no 17797-10s filed date wilfred i aka for petitioners michael e washburn for respondent summary opinion carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date notice respondent determined a dollar_figure deficiency in and imposed a dollar_figure sec_6662 accuracy-related_penalty with respect to petitioners’ federal_income_tax and determined a dollar_figure deficiency in petitioners’ federal_income_tax the issues for decision are whether for either year in issue petitioners are entitled to a charitable_contribution_deduction in excess of the amount now allowed by respondent whether for petitioners are entitled to a deduction for rental expenses in excess of the amount now allowed by respondent and whether for petitioners are liable for a sec_6662 accuracy- related penalty background some of the facts have been stipulated and are so found at the time the petition was filed petitioners resided in california unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure kingsley o ofoegbu petitioner is and was at all times relevant a practicing physician he conducted his medical practice in inglewood california in space that he rented from the regent medical group an unrelated third party medical suite pursuant to the lease for the medical suite in effect during the periods relevant here his monthly rent obligation was dollar_figure petitioners are members of the world missions christian fellowship wmcf in los angeles during they contributed dollar_figure to wmcf and dollar_figure to the church on the way cw on date wmcf issued to petitioners a letter which acknowledged contributions from them during totaling dollar_figure first wmcf acknowledgment the first wmcf acknowledgment did not include a statement regarding whether any goods or services were provided in consideration for the contributions on date wmcf issued to petitioners a letter similar to the first wmcf acknowledgment which included a statement that no goods or services were provided to them in exchange for their contributions and a spreadsheet showing the amount and date of each contribution second wmcf acknowledgment during petitioners contributed dollar_figure to wmcf dollar_figure to cw and dollar_figure to extended arms ministry eam on date wmcf issued to petitioners a letter which acknowledged contributions from them during totaling dollar_figure first wmcf acknowledgment the first wmcf acknowledgment did not include a statement regarding whether any goods or services were provided in consideration for the contributions on date wmcf issued to petitioners a letter similar to the first wmcf acknowledgment which included a statement that no goods or services were provided to them in exchange for their contributions and a spreadsheet showing the amount and date of each contribution second wmcf acknowledgment the parties have stipulated that wmcf cw and eam are organizations qualified under sec_501 to receive contributions deductible under sec_170 petitioners’ joint and federal_income_tax returns were prepared by a paid income_tax_return_preparer included with petitioners’ return are a schedule a itemized_deductions and a schedule c profit or loss from business as relevant here on the schedule a petitioners claimed a dollar_figure charitable_contribution_deduction for cash gifts and a dollar_figure charitable_contribution_deduction for noncash gifts to charity according to petitioners the cash gifts to charity consist of contributions to wmcf and cw according to a form_8283 noncash charitable_contributions included with petitioners’ return the gifts to charity made other than in cash were house hld gds and etc the form_8283 does not provide any information on the donee or donees as relevant here on the schedule c petitioners claimed a dollar_figure deduction for rent expenses included with petitioners’ return is a schedule a on which as relevant here petitioners claimed a dollar_figure charitable_contribution_deduction for cash gifts according to petitioners the cash gifts to charity consist of contributions to wmcf cw and eam for in the notice_of_deficiency notice respondent disallowed all but dollar_figure of the charitable_contribution_deduction for cash gifts for failure to substantiate the contributions disallowed the entire charitable_contribution_deduction for noncash gifts to charity for failure to establish the amounts shown were a donated contributions and b donated to a qualifying_organization disallowed the entire rent expense claimed on the schedule c for failure to establish that the amount shown was a rental expense and b paid and imposed a sec_6662 accuracy-related_penalty on several grounds in the stipulation of facts the parties stipulated that the dollar_figure charitable_contribution_deduction allowed in the notice consists of contributions of dollar_figure and dollar_figure to wmcf and cw respectively including negligence or disregard of rules or regulations and substantial_understatement_of_income_tax for in the notice respondent disallowed all but dollar_figure of the charitable_contribution_deduction for cash gifts for failure to substantiate the contributions discussion as we have observed in countless opinions deductions are a matter of legislative grace and the taxpayer bears the burden_of_proof to establish entitlement to any claimed deduction rule a 503_us_79 292_us_435 a taxpayer claiming a deduction on a federal_income_tax return must demonstrate that the deduction is allowable pursuant to some statutory provision and must further substantiate that the expense to which the deduction relates has been paid_or_incurred sec_6001 hradesky v commissioner t c in the stipulation of facts the parties stipulated that the dollar_figure charitable_contribution_deduction allowed in the notice consists of contributions of dollar_figure dollar_figure and dollar_figure towmcf cw and eam respectively petitioners do not claim that the provisions of sec_7491 are applicable and we proceed as though they are not aff’d per curiam 540_f2d_821 5th cir 43_tc_824 sec_1_6001-1 income_tax regs i charitable_contribution deductions in general sec_170 allows a deduction for any charitable_contribution made within the taxable_year if properly verified pursuant to regulations promulgated by the commissioner sec_170 allows a deduction for contributions to charitable organizations defined in sec_170 sec_170 provides substantiation requirements for certain charitable_contributions specifically sec_170 provides no deduction shall be allowed under subsection a for any contribution of dollar_figure or more unless the taxpayer substantiates the contribution by a contemporaneous written acknowledgment of the contribution by the donee organization that meets the requirements of subparagraph b for donations of money the donee’s written acknowledgment must state the amount contributed indicate whether the donee organization provided any goods or services in consideration for the contribution and provide a description and a good_faith estimate of the value of any goods or services provided by the donee organization see sec_170 sec_1_170a-13 income_tax regs a written acknowledgment is contemporaneous if it is obtained by the taxpayer on or before the earlier of the date the taxpayer files the original return for the taxable_year of the contribution or the due_date including extensions for filing the original return for the year sec_170 sec_1_170a-13 income_tax regs the charitable_contribution_deduction claimed on the return and partially disallowed in the notice consists in part of cash donations and in part of donations of property a charitable_contribution_deduction for gifts other than cash petitioners claimed a dollar_figure charitable_contribution_deduction for gifts other than cash in although the concession is less than certain at trial it appeared that petitioners conceded this deduction nonetheless their failure to substantiate the deduction makes any such concession if made of little consequence for either reason respondent’s disallowance of the deduction for charitable_contributions for gifts other than cash in is sustained separate contributions of less than dollar_figure are not subject_to the requirements of sec_170 regardless of whether the sum of the contributions made by a taxpayer to a donee organization during a taxable_year equals dollar_figure or more see sec_1_170a-13 income_tax regs b charitable_contribution_deduction for cash gifts petitioners claimed dollar_figure and dollar_figure charitable_contribution deductions for cash gifts to charity in and respectively the notice disallowed all but dollar_figure and dollar_figure of those deductions for failure to substantiate the contributions after concessions the amounts of the charitable_contribution deductions for cash gifts in dispute dollar_figure and dollar_figure for and respectively involve only the contributions to wmcf for which sec_170 applies respondent argues that petitioners are not entitled to a deduction for either year for the charitable_contributions of dollar_figure or more made to wmcf because neither the first nor the second acknowledgments from wmcf satisfied the requirements of sec_170 respondent contends that the first acknowledgments failed because they did not include a statement regarding whether any goods or services were provided to petitioners in consideration for their contributions and that the second acknowledgments which included the statement were not contemporaneous the first acknowledgments failed to comply with the requirements of sec_170 the second acknowledgments were not contemporaneous and we do not consider them see sec_170 durden v commissioner tcmemo_2012_140 petitioners have failed to strictly or substantially comply with the clear substantiation requirements of sec_170 see durden v commissioner tcmemo_2012_140 and their deductions for the charitable_contributions in cash for and in excess of the amounts allowed in the notice must be disallowed ii schedule c deduction for rent6 on the schedule c attached to their return petitioners claimed a dollar_figure deduction for rent expenses respondent concedes petitioners’ entitlement to a dollar_figure schedule c deduction for rent while petitioners concede that they are entitled at most to a dollar_figure deduction for rent after concessions the amount of the rent deduction that remains in dispute is dollar_figure sec_162 generally allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business there is no question that petitioner’s schedule c deduction for rent in is an ordinary and necessary business_expense of his medical practice see although not in the pleadings the parties stipulated that the schedule c deduction for rent was at issue and the court finds the issue was tried by consent and is properly before us see rule b sec_162 however there remains in dispute the amount of rent incurred and paid that year according to petitioner the amount in dispute represents three months’ worth of delinquent payments to the regent medical group to rent the medical suite respondent contends that petitioners have not established that they paid three additional months’ rent in petitioners rely on photocopies of carbon copies of two dollar_figure checks payable to cash and a photocopy of a carbon copy of a dollar_figure check dated date january check payable to the regent medical group to substantiate the amount in dispute a check made payable to cash does not in and of itself prove payment of a deductible expense and other than their own self-serving testimony petitioners offered no evidence in support of the claimed deduction see 338_f2d_602 9th cir aff’g 41_tc_593 99_tc_202 87_tc_74 hradesky v commissioner t c pincite on the contrary respondent introduced into evidence a document titled certification of records of regent medical group that shows that petitioners made monthly payments of dollar_figure to rent the medical suite during the regent medical group records do not show any rent payments in excess of the amount respondent already conceded in general cash_basis taxpayers such as petitioners may deduct expenses only for the taxable_year in which paid sec_1_461-1 income_tax regs the january check was not paid in and therefore petitioners are not entitled to a rent deduction for that amount accordingly petitioners are not entitled to a deduction for rent in excess of the amount respondent has now allowed iii accuracy-related_penalty lastly we consider whether petitioners are liable for a sec_6662 accuracy-related_penalty for relying upon various grounds respondent argues that they are liable see sec_6662 a - d petitioners’ federal_income_tax return was prepared by a paid income_tax_return_preparer under the circumstances we find that petitioners reasonably relied upon their return preparer to properly calculate and report their federal_income_tax liability see sec_6664 469_us_241 116_tc_438 115_tc_43 aff’d 299_f3d_221 3d cir sec_1_6664-4 income_tax regs therefore we hold that petitioners are not liable for a sec_6662 accuracy-related_penalty for to reflect the foregoing decision will be entered under rule
